Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are presented for examination.
Terminal Disclaimer
The terminal disclaimer filed on 15 April 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat 10430570 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Anthony T. Jacobson (Reg. No.: 72,388) on 12 April 2021.
The application has been amended as follows: 

1.	(Currently Amended) A method to facilitate a digital transaction, comprising: 
accessing, by an electronic signature service comprising one or more servers the electronic signature service;
determining, by the electronic signature service, a trust score for the user based on the activity information describing the previous electronic signature transactions; and
causing display by the electronic signature service on a display of a client device of the user 

8.	(Currently Amended) A non-transitory computer-readable storage medium storing executable instructions that, when executed by a processor of an electronic signature service, cause the processor to perform steps comprising:
accessing, by the electronic signatures service, activity information including actions of one or more previous electronic signature transactions associated with a user of [[an]] the electronic signature service;
determining, by the electronic signature service, a trust score for the user based on the activity information describing the previous electronic signature transactions; and
in response to the trust score being above a trust score threshold, causing display by the electronic signature service on a display of a client device of the user 

15.	(Currently Amended)  A  system  to provide an electronic signature service 
a hardware processor; and

accessing, by the electronic signature service, activity information including actions of one or more previous electronic signature transactions associated with a user of [[an]] the electronic signature service;
determining, by the electronic signature service, a trust score for the user based on the activity information describing the previous electronic signature transactions; and
in response to the trust score being above a trust score threshold, displaying, by the electronic signature service on a display of a client device of the user 
Allowable Subject Matter
Claims 1-20 are allowed.
	The claims are directed to novel and non-obvious methods, systems and non-transitory computer-readable storage mediums to facilitate a digital transaction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARREN B SCHWARTZ/Primary Examiner, Art Unit 2435